Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       30-JUN-2020
                          SCWC-XX-XXXXXXX
                                                       04:00 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          IN THE MATTER OF
       THE ELAINE EMMA SHORT REVOCABLE LIVING TRUST AGREEMENT
                  DATED JULY 17, 1984, as amended.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; T. NO. 15-1-0165)

              ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Respondent First Hawaiian Bank’s

 Motion for Reconsideration on Attorneys’ Fees Issue, filed on

 June 29, 2020, (Motion) and the documents submitted in support

 thereof, and the record herein,

           IT IS HEREBY ORDERED that the Motion is denied.

           DATED: Honolulu, Hawaiʻi, June 30, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson